USCA11 Case: 21-10679    Date Filed: 05/16/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10679
                Non-Argument Calendar
                ____________________

RANDY CURTIS GARVICH,
                                           Plaintiff-Appellant,
versus
STATE OF GEORGIA,
CITY OF PEACHTREE CITY,
CHIEF JUDGE CLAY COLLINS,
FAYETTE COUNTY,
JUDGE JASON B, THOMPSON,
State Court of Fayette County,
PROSECUTOR JOSEPH MYERS,
CLERK OF COURT SHEILA STUDDARD,
DEPUTY SHERIFF KEVIN ZAJ,
USCA11 Case: 21-10679         Date Filed: 05/16/2022     Page: 2 of 7




2                       Opinion of the Court                 21-10679

DEPUTY SHERIFF THOMAS MINDAR,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 3:20-cv-00122-TCB
                    ____________________

Before ROSENBAUM, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
        Randy Garvich, proceeding pro se, appeals the district
court’s dismissal of his complaint for insufficient service and lack of
personal jurisdiction and denial of his construed motion for recon-
sideration. He argues that: (1) state and local regulation of driver’s
licenses was preempted by federal law, which meant that the state’s
driver’s license requirement impeded his right to travel; and (2)
Peachtree City and Fayette County engaged in malicious prosecu-
tion, since there was no probable cause for his search and arrest.
After thorough review, we affirm.
       We review the district court’s grant of a motion to dismiss
for insufficient service of process under Fed. R. Civ. P. 12(b)(5) by
applying a de novo standard to the law and a clear error standard
to any findings of fact. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th
USCA11 Case: 21-10679         Date Filed: 05/16/2022     Page: 3 of 7




21-10679                Opinion of the Court                         3

Cir. 2007). We review the denial of a Rule 59(e) motion for abuse
of discretion. Lambert v. Fulton Cnty., Ga., 253 F.3d 588, 598 (11th
Cir. 2001).
       Pro se pleadings are held to a less stringent standard than
attorney-drafted pleadings and are, therefore, liberally construed.
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
Although we liberally construe pro se pleadings, we nevertheless
require them to conform to procedural rules. Albra, 490 F.3d at
829. Further, the leniency afforded pro se litigants with liberal con-
struction does not give a court license to serve as de facto counsel
or permit it to rewrite an otherwise deficient pleading to sustain an
action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th
Cir. 2014).
        Issues not raised in an initial brief are forfeited and, gener-
ally, deemed abandoned. United States v. Campbell, 26 F.4th 860,
871–72 (11th Cir. 2022) (en banc). An appellant forfeits a claim
when: (a) he makes only passing references to it, (b) he raises it in
a perfunctory manner without supporting arguments and author-
ity, (c) he refers to it only in the “statement of the case” or “sum-
mary of the argument,” or (d) the references to the issue are mere
background to the appellant’s main arguments or are buried within
those arguments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014). An appellant also forfeits a claim when it
is raised for the first time in his reply brief. Id. at 683. However,
we have the discretion to review forfeited issues when these “ex-
traordinary circumstances” arise: (1) the issue involves a pure
USCA11 Case: 21-10679             Date Filed: 05/16/2022         Page: 4 of 7




4                          Opinion of the Court                      21-10679

question of law and refusal to consider it would result in a miscar-
riage of justice; (2) the party lacked an opportunity to raise the issue
at the district court level; (3) the interest of substantial justice is at
stake; (4) the proper resolution is beyond any doubt; or (5) the issue
presents significant questions of general impact or of great public
concern. Campbell, 26 F.4th at 873.
       “Service of process is a jurisdictional requirement: a court
lacks jurisdiction over the person of a defendant when that defend-
ant has not been served.” Hemispherx Biopharma, Inc. v. Johan-
nesburg Consol. Invs., 553 F.3d 1351, 1360 (11th Cir. 2008) (quota-
tions omitted). When a defendant challenges service of process,
the plaintiff bears the burden of establishing its validity. Aetna Bus.
Credit, Inc. v. Universal Decor & Interior Design, Inc., 635 F.2d
434, 435 (5th Cir. 1981). 1 “A defendant’s actual notice is not suffi-
cient to cure defectively executed service.” Albra, 490 F.3d at 829.
       Rule 4(c)(1) provides that “[a] summons must be served with
a copy of the complaint” and “[t]he plaintiff is responsible for hav-
ing the summons and complaint served.” Fed. R. Civ. P. 4(c)(1).
Rule 4(j)(2) provides that a state, a municipal corporation, or any
other state-created governmental organization subject to suit must
be served by “(A) delivering a copy of the summons and of the
complaint to its chief executive officer; or (B) serving a copy of each


1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
we adopted as binding precedent all Fifth Circuit decisions issued before Oc-
tober 1, 1981.
USCA11 Case: 21-10679         Date Filed: 05/16/2022      Page: 5 of 7




21-10679                Opinion of the Court                          5

in the manner prescribed by that state's law for serving a summons
or like process on such a defendant.” Fed. R. Civ. P. 4(j)(2). Rule
4(e) provides that service may be made on an individual by “fol-
lowing state law for serving a summons in an action brought in
courts of general jurisdiction in the state where the district court is
located or where service is made,” or by (1) delivering a copy of the
summons and of the complaint to the individual personally,
(2) leaving a copy of each at the individual’s dwelling or usual place
of abode with someone of suitable age and discretion who resides
there, or (3) delivering a copy of each to an agent authorized by
appointment or by law to receive service of process. Fed. R. Civ.
P. 4(e). Except when service is waived, proof of service must be
made to the court generally by the server’s affidavit. Fed. R. Civ.
P. 4(l)(1). If a defendant is not served within 90 days of the filing of
the complaint, the district court must dismiss the action without
prejudice or order that service be made within a specified time.
Fed. R. Civ. P. 4(m).
        Rule 5 governs the service of certain papers, including “a
pleading filed after the original complaint.” Fed. R. Civ. P. 5(a)(1).
It states that service of a paper under Rule 5 may be effected by,
among other things, mailing it to the person’s last known address.
Fed. R. Civ. P. 5(b)(2)(C).
       Here, Garvich has appealed the district court’s rulings dis-
missing his complaint without prejudice for insufficient service and
lack of personal jurisdiction and denying his construed Rule 59(e)
motion. However, Garvich does not argue about the bases of the
USCA11 Case: 21-10679             Date Filed: 05/16/2022         Page: 6 of 7




6                          Opinion of the Court                      21-10679

district court’s rulings in his appellate brief; instead he uses his brief
to restate the allegations in his complaint. Indeed, in the “state-
ment of the issues” and “summary of the argument” sections of his
initial brief, Garvich argues in only two sentences that service of
process is governed by Rule 5 instead of Rule 4 and that the district
court should have acknowledged that service of process was suffi-
cient, without further argumentation or citation to authority.
These conclusory references are insufficient to present a challenge
on appeal that the district court erred in dismissing his complaint
for insufficient service. Sapuppo, 739 F.3d at 681. 2 And to the ex-
tent he discusses the service issue in his reply brief, issues raised for
the first time in a reply brief are also forfeited. Id. at 683. Nor,
moreover, does Garvich argue on appeal that the district court
erred in denying his construed motion for reconsideration under
Rule 59(e). Thus, because he has failed to adequately present these
issues on appeal, and because none of them satisfy the “extraordi-
nary circumstances” standard that could overcome his forfeiture of
the issues, we decline to consider them. Campbell, 26 F.4th at 871–
72; Sapuppo, 739 F.3d at 681, 683.




2 In any event, Garvich’s brief statement that the district court erred because
service is governed by Rule 5 instead of Rule 4 lacks merit. Rule 4 outlines the
procedures for serving the complaint, whereas Rule 5 outlines the procedures
for serving “a pleading filed after the original complaint” and other docu-
ments. Compare Fed. R. Civ. P. 4 with Fed. R. Civ. P. 5 (emphasis added).
USCA11 Case: 21-10679           Date Filed: 05/16/2022       Page: 7 of 7




21-10679                 Opinion of the Court                             7

       Accordingly, we affirm. 3
       AFFIRMED.




3 Garvich’s motions for “summary judgment,” which we construe as a motion
for summary reversal, as well as his motions “for Declaratory Judgement,”
“Findings of Facts and Conclusion of Law,” and “for Judgement on Plaintiff’s
Motions, Pleadings, and Findings” are DENIED.